Citation Nr: 1548046	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals, cervical spine injury with degenerative disc disease prior to February 17, 2010, and an evaluation in excess of 20 percent thereafter.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from January 1991 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2010 rating decision, the RO increased the disability evaluation to 20 percent effective February 17, 2010.  This award did not resolve the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Veteran testified before the undersigned in a hearing at the RO in July 2015.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim for an increased rating must be remanded to obtain a new VA examination.  At his July 2015 Board hearing, the Veteran indicated that his condition has gotten worse since last examined.  See Board Hr'g Tr. 6.  In light of this contention, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Further, at the Board hearing, the Veteran asserted that he had prior treatment with a non-VA chiropractor.  It appears that those chiropractor's records have been obtained.  However, the Veteran should be given the opportunity to obtain any further private records for review or request VA to obtain them on his behalf.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have any additional records pertinent to the remanded claim.  The letter should request that he complete a release for all identified records. 

2.  Obtain all of the Veteran's relevant VA treatment records not already associated with the claims file.  

3.  After the above development has been completed, arrange for the Veteran to undergo a VA examination to address the severity of his service-connected neck disability. 

All indicated tests should be accomplished, and findings reported in detail.

Based on this examination, the examiner is asked to provide an assessment of the current nature of the Veteran's cervical spine condition.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any neurologic conditions.  This should include separate descriptions of all functional limitations present (a) after repetition and (b) during flare-ups. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.
 
4.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration.

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




